DETAILED ACTION
This office action is in response to the application filed on 9/27/2021.  Claim(s) 24-43 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/667,178 filed 10/29/2019 now US Patent 11,132,688 which is a continuation of application 15/632,158 filed 06/23/2017 now US Patent 10,496,996 which has provisional application 62/353,859 filed 06/23/2016, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/27/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 24-43 overcome the prior art and would otherwise be allowable if made to overcome the non-statutory double patenting rejection below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 24-43 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 15, 17-18, and 20-21 of US Patent 10,496,996.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	In particular, instant claim 24 is anticipated by patented claim 15.  Instant claim 26 is anticipated by patented claim 17.  Instant claim 29 is anticipated by patented claim 17.    Instant claim 32 is anticipated by patented claim 20.  Instant claim 33 is anticipated by patented claim 21.  Instant claim 34 is anticipated by patented claim 21.  Instant claim 35 is anticipated by patented claim 15.  Instant claim 37 is anticipated by patented claim 20.  Instant claim 40 is anticipated by patented claim 20.  Instant claim 41 is anticipated by patented claim 21.  Instant claim 42 is anticipated by patented claim 21.  Instant claim 43 is anticipated by patented claim 15.
	Regarding instant claims 25 and 36, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Adjaoute (US 2016/0071017 A1) ¶ 193-194 teaches denying transactions based on machine learning techniques.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Adjaoute to modify the machine learning transaction classifier of the patented claims to include the method to deny transactions as taught in Adjaoute.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
 	Regarding instant claims 27-28, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Pi Farias et al. (US 2020/0402049 A1) ¶ 718 and 722 teaches a merchant and customer identifier, respectively.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Pi Farias to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Pi Farias.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.	Regarding instant claims 30 and 38, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Pi Farias et al. (US 2020/0402049 A1) ¶ 517 teaches a ranges of data for transaction analysis.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Pi Farias to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Pi Farias.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.	Regarding instant claims 31 and 39, the instant claims are substantially similar to patented claim 18.  The patented claims do not, but in related art, Adjaoute (US 2016/0071017 A1) ¶ 189-190 teaches analyzing rows as linear combinations.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Adjaoute to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Adjaoute.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Claim(s) 24-43 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, and 6-11, of US Patent 10,496,997.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	In particular, instant claim 24 is anticipated by patented claim 1.    Instant claim 26 is anticipated by patented claim 3.  Instant claim 30 is anticipated by patented claim 4.  Instant claim 31 is anticipated by patented claim 6.  Instant claim 32 is anticipated by patented claim 7.  Instant claim 33 is anticipated by patented claim 8.  Instant claim 34 is anticipated by patented claim 9.  Instant claim 35 is anticipated by patented claim 1.  Instant claim 37 is anticipated by patented claims 3 and 10.  Instant claim 38 is anticipated by patented claims 4 and 10.  Instant claim 39 is anticipated by patented claims 6 and 10.  Instant claim 40 is anticipated by patented claims 7 and 10.  Instant claim 41 is anticipated by patented claims 8 and 10.  Instant claim 42 is anticipated by patented claims 9 and 10.  Instant claim 43 is anticipated by patented claim 1.
	Regarding instant claims 25 and 36, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Adjaoute (US 2016/0071017 A1) ¶ 193-194 teaches denying transactions based on machine learning techniques.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Adjaoute to modify the machine learning transaction classifier of the patented claims to include the method to deny transactions as taught in Adjaoute.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Regarding instant claims 27-28, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Pi Farias et al. (US 2020/0402049 A1) ¶ 718 and 722 teaches a merchant and customer identifier, respectively.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Pi Farias to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Pi Farias.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Regarding instant claim 29, the patented claims teach the parent claim limitations as discussed above.  The patented claims do not, but in related art, Adjaoute (US 2016/0071017 A1) ¶ 55 teaches identifying criteria exceeding a specified amount.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Adjaoute to modify the machine learning transaction classifier of the patented claims to include the elements discussed above taught in Adjaoute.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Claim(s) 24-43 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, and 6-8 of US Patent 11,132,688.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	In particular, instant claims 24, 35 and 43 are substantially taught by patented claim 1.  The patented claim does not, but in related art, Adjaoute (US 2016/0071017 A1) ¶ 131-133 teaches implementation using a processor and a memory.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Adjaoute to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Adjaoute.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Regarding instant claims 25 and 36, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, Adjaoute ¶ 193-194 teaches denying transactions based on machine learning techniques.  
	Regarding instant claims 26 and 37, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, patented claim 7 teaches the remaining dependent limitations.  
	Regarding instant claims 27-28, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  The combination does not, but in related art, Pi Farias et al. (US 2020/0402049 A1) ¶ 718 and 722 teaches a merchant and customer identifier, respectively.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims, Adjaoute, and Pi Farias to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Pi Farias.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Regarding instant claim 29, the combination teaches the parent claim limitations as discussed above.  Further, Adjaoute (US 2016/0071017 A1) ¶ 55 teaches identifying criteria exceeding a specified amount.  
	Regarding instant claims 30 and 38, the combination teaches the parent claim limitations as discussed above.  The combination does not, but in related art, Pi Farias et al. (US 2020/0402049 A1) ¶ 517 teaches a ranges of data for transaction analysis.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims, Adjaoute, and Pi Farias to modify the machine learning transaction classifier of the patented claims to include the elements discussed above as taught in Pi Farias.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Regarding instant claims 31 and 39, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, patented claim 2 teaches the remaining dependent limitations.  
	Regarding instant claims 32 and 40, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, patented claim 8 teaches the remaining dependent limitations.  
	Regarding instant claims 33 and 41, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, patented claim 6 teaches the remaining dependent limitations.  
	Regarding instant claims 34 and 42, the patented claims in view of Adjaoute teach the parent claim limitations as discussed above.  Further, patented claim 7 teaches the remaining dependent limitations.  

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435